Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made as of the              day
of             , 2014 (the “Effective Date”) by and between Dawson Geophysical
Company, a Texas corporation (the “Company”), and                      (the
“Executive”). The Company and the Executive are hereinafter collectively
referred to as the “Parties.”

RECITALS

WHEREAS, the Company desires to employ the Executive on the terms and
conditions, and for the consideration, hereinafter set forth, and the Executive
desires to be employed by the Company on such terms and conditions and for such
consideration;

AGREEMENT

NOW, THEREFORE, for good and valuable consideration and in further consideration
of the mutual covenants and agreements contained herein, the Parties hereby
covenant and agree as follows:

 

1. Definitions

For purposes of this Agreement, the following definitions shall apply:

 

  (a) “Board” shall mean the Board of Directors of the Company.

 

  (b) “Cause” shall mean any of the following conduct by the Executive:
(A) fraud, embezzlement, misappropriation of funds, willful or intentional
misconduct or gross negligence in connection with the business of the Company or
its affiliates; (B) commission or conviction of any felony or of any misdemeanor
involving theft or moral turpitude, or entry of a plea of guilty or nolo
contendere to any felony or misdemeanor; (C) acts of dishonesty or disloyalty
that adversely affect or could reasonably be expected to adversely affect the
Company or its affiliates in any material respect; (D) engagement in any
activity that the Executive knows or should know could harm the business or
reputation of the Company or its affiliates, including alcohol or substance
abuse that has impaired or could reasonably be expected to impair the ability of
the Executive to perform the Executive’s duties; (E) failure to adhere in all
material respects to applicable requirements applicable to the Company’s
operations, published corporate codes, policies or procedures of the Company;
(F) the Executive’s excess absenteeism, willful or persistent neglect of, or
abandonment of his duties (other than due to illness or any other physical
condition that could reasonably be expected to result in Disability); or
(G) material breach of any contract entered into between the Executive and the
Company or an affiliate of the Company, including this Agreement.

 

  (c) “Change of Control” means

(i) any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act) is or becomes a beneficial owner, directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the total
voting power of the Company’s then outstanding securities;



--------------------------------------------------------------------------------

(ii) the individuals who were members of the Board of Directors of the Company
(the “Board”) immediately prior to a meeting of the shareholders of the Company
involving a contest for the election of directors shall not constitute a
majority of the Board following such election unless a majority of the new
members of the Board were recommended or approved by majority vote of the
members of the Board immediately prior to such shareholder meeting;

(iii) the Company shall have merged into or consolidated with another
corporation, or merged another corporation into the Company, on a basis whereby
less than fifty percent (50%) of the total voting power of the surviving
corporation is represented by shares held by former shareholders of the Company
prior to such merger or consolidation; or

(iv) the Company shall have sold, transferred or exchanged all, or substantially
all, of its assets to another corporation or other entity or person.

Notwithstanding the foregoing, no event or condition shall constitute a Change
of Control to the extent that the event or condition would result in the
imposition of an applicable tax under Section 409A of the Code.

 

  (d) “Confidential Information” is defined as information the Executive learns
as a consequence of or through employment by the Company (including information
conceived, originated, discovered, or developed by the Executive), not generally
known in the trade or industry and not freely available to persons not employed
by the Company, about the Company’s products, services, processes, and business
operating procedures, or those of any organization to whom the Company is bound
by contract, including, but not limited to, trade secrets and information
relating to research, development, inventions, equipment, services,
distribution, manufacturing, purchasing, marketing, customer lists, financial
data, engineering, business opportunities or ventures and information relating
to the analysis, computation and estimation of the physical properties of three
dimensional porous media. For clarity, Confidential Information shall include
all information generated by the Executive that is derived from, contains,
reflects or incorporates the information provided as Confidential Information.

 

  (e) “Disability” means illness or other incapacity which prevents the
Executive from continuing to perform the duties of his job for a period of more
than three months.

 

  (f) “Good Reason” means without the written consent of Executive: (A) the
assignment to the Executive of any duties inconsistent in any respect with the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties, or responsibilities, or any other action by
Employer which results in a diminution in such position, authority, duties, or
responsibilities, excluding for this purpose an isolated, insubstantial, and
inadvertent action not taken in bad faith and which is remedied by Employer
promptly after receipt of notice thereof given by the Executive; (B) any
material reduction in the amount or type of compensation and benefits paid to
the Executive, as described in Sections 4 and 5; (C) the Company requiring the
Executive to be based at any office or location other than facilities within 50
miles of the Executive’s office or location immediately prior to the Effective
Date or (D) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Agreement.

 

2



--------------------------------------------------------------------------------

  (g) “Work Product” is defined as all inventions, ideas, and discoveries
(whether patentable or not), designs, products, processes, procedures, methods,
developments, formulae, techniques, analyses, drawings, notes, documents,
information, materials, improvements and all other developments, whether
tangible or intangible, including, but not limited to, computer programs and
related documentation, and all intellectual property rights therein, made,
conceived, developed, or prepared, in whole or in part, by the Executive during
the Term, alone or with others, whether or not during work hours or on the
Company’s premises, which are (a) within the scope of business operations of the
Company, or a reasonable or contemplated expansion thereof, (b) related to any
Company work or project, present, past or contemplated, (c) created with the aid
of the Company’s materials, equipment or personnel, or (d) based upon
information to which the Executive has access as a result of or in connection
with his employment with the Company.

Notwithstanding any provision in the Company’s 2006 Stock and Performance
Incentive Plan (the “2006 Plan”) or any award agreement thereunder that is
between the Company and the Executive and that is otherwise in effect as of the
Effective Date (“Covered Award”), the foregoing definition of Cause shall apply
with respect to such Covered Awards, and the parties agree that the application
of such definition shall constitute an amendment to such Covered Awards for
purposes of the 2006 Plan and such Covered Awards. To the extent necessary, the
Company agrees to take such action as shall be necessary to modify any such
Covered Award in order to conform to the foregoing.

 

2. Employment

 

  (a) Employment by the Company. The Company hereby employs the Executive in the
capacity of                     , and the Executive hereby accepts such
employment, upon the terms and conditions of this Agreement.

 

  (b) Duties. The Executive shall devote the Executive’s best efforts to the
performance of the Executive’s duties in accordance with all policies and
procedures of the Company. The Executive agrees that, during the Term (as
defined below), the Executive shall devote all of the Executive’s working time,
attention, knowledge and skill to the business and interests of the Company
(including its subsidiaries). The Executive will not, without the express
written consent of the Board, engage in any employment or business activity
other than for the Company (including its subsidiaries), including but not
limited to employment or business activity which is competitive with, or would
otherwise conflict with, his employment by the Company. The foregoing shall not
preclude the Executive from managing private investments, participating in
industry and/or trade groups, engaging in volunteer civic, charitable or
religious activities, serving on boards of directors of charitable
not-for-profit entities or, with the consent of the Board, serving on board of
directors of other entities, in each case as long as such activities,
individually or in the aggregate, do not materially interfere or conflict with
Employee’s responsibilities to the Company.

 

3



--------------------------------------------------------------------------------

  (c) The Executive’s Ability to Perform. The Executive represents and warrants
that with respect to the Executive’s employment or services for the Company, the
Executive is not under any obligation, contractual or otherwise, to any other
person or entity which would preclude the Executive from entering into this
Agreement or performing the terms hereof or permit any other person or entity to
obtain substantial damages in connection with the Executive’s employment by the
Company.

 

3. Term

 

  (a) The term of the Executive’s employment pursuant to this Agreement (the
“Term”) shall begin on the Effective Date and shall terminate at the close of
business on the third anniversary of the Effective Date; provided, however, that
on each anniversary date of the Effective Date, the Term of this Agreement shall
be extended by one calendar year so that the Term will be a rolling three year
period on each anniversary of the Effective Date, unless not less than 60 days
prior to any such anniversary date either the Company or the Executive provides
written notice of the intent not to so extend this Agreement, in which case this
Agreement and the employment of Executive hereunder shall automatically expire
at the end of the then remaining Term. Notwithstanding the terms of this
Section 3, the Executive’s employment shall be at all times subject to earlier
termination in accordance with Section 6 and the other terms, provisions and
conditions set forth in this Agreement.

 

4. Compensation

In consideration of the services to be rendered by the Executive pursuant to
this Agreement, including without limitation any services that may be rendered
by the Executive as an officer, director, manager or member of any committee of
the Company or any of its subsidiaries or affiliates, the Executive shall
receive the following compensation and benefits:

 

  (a) Base Salary. The Company shall pay the Executive a base salary of
$             if annualized (the “Base Salary”), which shall be earned and
payable in accordance with the Company’s usual payroll practices. The Base
Salary may be reviewed annually by the Company, and may be adjusted in the
Board’s sole discretion.

 

  (b) Bonus. In addition to the Base Salary, the Executive may be awarded, at
the discretion of the Board for any fiscal year ending during the Term, a bonus.
Participation in any bonus, profit sharing or other plan measured shall be at
the sole discretion of the Board.

 

5. Benefits

 

  (a) Reimbursed Expenses. Reasonable expenses actually incurred by the
Executive in direct conduct of the Company’s business shall be reimbursed to the
Executive to the extent they are reimbursable under the established policies of
the Company. Any such reimbursement of expenses shall be made by the Company in
accordance with its established policies (but in any event not later than the
close of the Executive’s taxable year following the taxable year in which the
expense is incurred by the Executive and the Executive’s right to reimbursement
shall not be subject to liquidation or exchange for another benefit).

 

4



--------------------------------------------------------------------------------

  (b) Benefits. During the Term, the Executive and where applicable the
Executive’s spouse and dependents shall be eligible to participate in the same
benefit plans or fringe benefit policies, other than severance programs, such as
health, dental, life insurance, vision, and 401(k), as are offered to members of
the Company’s executive management, subject to applicable eligibility
requirements and the terms and conditions of all plans and policies.

 

  (c) Vacation, Holidays and Paid Time Off. During the Term, the Executive shall
be entitled to paid vacation, holidays, sick leave, or other paid time off in
accordance with the most favorable plans, policies, programs and practices of
the Company then in effect for its executives.

 

6. Termination of Employment

 

  (a) Termination of Employment. The Executive’s employment with the Company may
be terminated as follows (it being understood and agreed that a party’s
determination not to renew the Term of this Agreement shall not constitute
termination under any provision of this Section 6):

(i) Termination by the Company for Cause. The Company may terminate the
Executive’s employment for Cause after providing the Executive with written
notice of the Company’s intent to terminate the Executive’s employment and the
reason(s) therefor. The Executive will have 30 days in which to cure the
reason(s) provided by the Company. At the end of such 30-day period, if the
Executive has not cured the Cause specified in the written notice as the reason
for such termination, then the Executive’s employment with the Company shall
terminate as of the date provided in such notice of termination.

(ii) Termination by the Company Without Cause. The Company may, on written
notice to the Executive, terminate the Executive’s employment other than for
Cause or for no reason, in which event both this Agreement and the Executive’s
employment with the Company shall terminate 30 days after the date of delivery
of such notice of termination.

(iii) Termination by the Executive Without Good Reason. The Executive may, on
written notice to the Company, terminate the Executive’s employment at any time
and for any reason, in which event both this Agreement and the Executive’s
employment with the Company shall terminate on a date specified by the Executive
in such notice of termination, which date shall be at least 30 days after the
date of delivery of such notice of termination to the Company.

(iv) Termination by the Executive for Good Reason. The Executive may terminate
the Executive’s employment for Good Reason after providing the Company with
written notice of the Executive’s intent to terminate the Executive’s employment
and the reason(s) therefor. The Company will have 30 days in which to cure the
reason(s) provided by the Executive. At the end of such 30-day period, if the
Company has not cured the Good Reason specified in the written notice as the
reason for such termination, then the Executive’s employment will terminate
following a reasonable transition period not to exceed 30 days specified by the
Company in written notice to the Executive.

 

5



--------------------------------------------------------------------------------

(v) Termination upon Death. The Executive’s date of death shall constitute
termination of employment and all rights to further compensation or benefits,
including bonuses, shall cease as of that date, except as expressly set forth in
this Agreement.

(vi) Termination upon Disability. If the Executive becomes Disabled, the Company
may, but shall not be required to, by written notice to the Executive, terminate
the Executive’s employment with the Company, in which event this Agreement shall
terminate 30 days after the date upon which the Company shall have given notice
the Executive of its intention to terminate the Executive’s employment because
of Disability.

 

  (b) Effect of Termination.

(i) Payment Upon Termination for any Reason. In the case of a termination of the
Executive’s employment with the Company pursuant to any provision of
Section 6(a), the Company shall pay to the Executive (or, in the case of death,
the Executive’s estate) (A) all Base Salary that has accrued and not been paid
as of the effective date of termination in accordance with the Company’s
customary payroll schedule for salaried executives and (B) any employment or
other benefits in accordance with the terms of any applicable benefit
arrangements, including any equity award agreements, and applicable law, it
being understood that any other rights and benefits of the Executive hereunder
shall terminate upon such termination, except for (1) any right of the Executive
or his dependents to continue benefits pursuant to applicable law, (2) any
rights that the Executive may have under Section 6(b)(ii), Section 6(b)(iii) or
Section 6(b)(iv).

(ii) Payment Upon Termination by the Company Without Cause or by the Executive
for Good Reason. In the case of a termination pursuant to Sections 6(a)(ii) and
6(a)(iv) (but not any other applicable termination provisions of this
Agreement), following the Executive’s execution and delivery (without subsequent
revocation) of a release, in a form reasonably satisfactory to the Company, of
all claims against the Company arising from or associated with the Executive’s
employment other than claims for the breach of the Company’s obligations
enumerated in this Agreement, (i) the Executive shall be entitled to periodic
severance payments, commencing on the first regular payroll date after the 60th
day following the applicable termination date (or date of separation from
service for purposes of Section 409A, as applicable) (the “Commencement Date”),
in an aggregate amount equal to the continuation of the Executive’s then-current
Base Salary that would have been payable to the Executive on each regular
payroll date had the Executive remained employed by the Company for the
remainder of the then applicable Term, (ii) all Covered Awards shall become
automatically fully vested and exercisable, as the case may be, (iii) the
Executive shall be entitled to a lump sum payment on the Commencement Date equal
to the cost to the Executive under COBRA to extend his or her then-current group
health plan benefits (i.e., the health, dental and/or vision benefits as elected
by the Executive under the Company’s group

 

6



--------------------------------------------------------------------------------

health plan(s) as of the time of such termination) for 18 months following the
date of termination (the “COBRA Benefit”), and (iv) the Executive shall be
entitled to a lump sum payment on the Commencement Date equal to the bonus
(which shall be deemed to be earned at its target level or similar level for all
applicable goals with respect to such bonus arrangement), if any, pursuant to
the Company’s Annual Incentive Plan or similar arrangement that the Executive
was eligible to earn during the calendar year or fiscal year, as applicable, of
his or her termination, which amount shall be prorated to reflect the portion of
such year during which the Executive was employed by the Company (the “Prorated
Bonus”). For the avoidance of doubt, the parties agree that the vesting and
exercisability (as applicable) of the Covered Awards pursuant to clause
(ii) above upon a termination described herein shall, to the extent required to
give effect to such clause (ii), constitute an amendment to such Covered Awards
and the related 2006 Plan with respect to the Executive but no other person.

(iii) Payment Upon Termination Following a Change of Control. If, in the
12-month period immediately following a Change of Control, there is a
termination of the Executive pursuant to Sections 6(a)(ii) or 6(a)(iv) (but not
for any other applicable termination provisions of this Agreement), following
the Executive’s execution and return of a release, in a form reasonably
satisfactory to the Company, of all claims against the Company arising from or
associated with the Executive’s employment other than claims for the breach of
the Company’s obligations enumerated in this Agreement, (i) the Executive shall
be entitled to periodic severance payments, commencing on the Commencement Date,
in an aggregate amount equal to the continuation of the Executive’s then-current
Base Salary that would have been payable to the Executive on each regular
payroll date had the Executive remained employed by the Company for the
remainder of the then applicable Term, (ii) all Covered Awards shall become
automatically fully vested and exercisable, as the case may be, and (iii) the
Executive shall be entitled to the COBRA Benefit and the Prorated Bonus, if
applicable on the Commencement Date. For the avoidance of doubt, the parties
agree that the vesting and exercisability (as applicable) of the Covered Awards
pursuant to clause (ii) above upon a termination described herein shall, to the
extent required to give effect to such clause (ii), constitute an amendment to
such Covered Awards and the related 2006 Plan with respect to the Executive but
no other person.

(iv) Payment Upon Termination Following Disability of Executive. In the case of
a termination pursuant to Section 6(a)(vi) (but not any other applicable
termination provisions of this Agreement), (i) the Executive shall be entitled
to periodic severance payments, commencing on the Commencement Date, in an
aggregate amount equal to the continuation of the Executive’s then-current Base
Salary that would have been payable to the Executive on each regular payroll
date had the Executive remained employed by the Company for six months from the
date of termination, (ii) all Covered Awards shall become automatically fully
vested and exercisable, as the case may be, and (iii) the Executive shall be
entitled to the COBRA Benefit and the Prorated Bonus, if applicable on the
Commencement Date. For the avoidance of doubt, the parties agree that the
vesting and exercisability (as applicable) of such Covered Awards pursuant to
clause (ii) above upon a termination described herein shall, to the extent
required to give effect to such clause (ii), constitute an amendment to such
Covered Awards and the related 2006 Plan with respect to the Executive but no
other person.

 

7



--------------------------------------------------------------------------------

(v) Return of Company Property. Upon termination of the Executive’s employment
with the Company, the Executive (or, in the event of death, the Executive’s
estate) shall promptly deliver to the Company all of the Company’s property in
the Executive’s possession or under the Executive’s control or related to the
Company’s business, including but not limited to any vehicle, keys, records,
notes, books, maps, plans, data, memoranda, models, electronically recorded data
or software, and any computers, mobile phones and other equipment (including any
of the foregoing reflecting or containing any information relating to any assets
or projects in which the Company has any direct or indirect interest), and all
other Confidential Information (as defined below), and shall retain no copies or
duplicates of any such property or Confidential Information.

(vi) Defense of Claims. The Executive agrees that, upon the request of the
Company, the Executive will reasonably cooperate with the Company in the defense
of any claims or actions that may be made by or against the Company that relate
to the Executive’s areas of responsibility during the Executive’s employment
with the Company, except if the Executive’s reasonable interests are adverse to
the Company or its affiliate(s), as applicable, in such claim or action. The
Company agrees to reimburse the Executive for all of Employee’s reasonable
travel and other direct expenses in accordance with Section 5(a) incurred, or to
be reasonably incurred, to comply with the Executive’s obligations under this
Section; provided, Executive provides reasonable documentation of same.

(vii) Certain Excess Payments.

 

  A.

If the payments and benefits provided to the Executive under this Agreement or
under any other agreement with, or plan of, the Company or any person or entity
which is a party to a transaction involving the Company or its affiliates
(“Total Payments”) (i) constitute a “parachute payment” as defined in
Section 280G of the Code and exceed three times the “base amount” as defined
under Section 280G(b)(3) of the Code, and (ii) would, but for this
Section 6(b)(vii)(A), be subject to the excise tax imposed by Section 4999 of
the Code, then the Executive’s payments and benefits under this Agreement shall
be either (x) paid in full, or (y) reduced and payable only as to the maximum
amount which would result in no portion of such payments and benefits being
subject to excise tax under Section 4999 of the Code, whichever results in the
receipt by the Executive on an after-tax basis of the greatest amount of Total
Payments (taking into account the applicable federal, state and local income
taxes, the excise tax imposed by Code Section 4999 and all other taxes
(including any interest and penalties) payable by the Executive). If a reduction
of such Total Payments is necessary, cash severance payments provided for herein
shall first be reduced (such reduction to be applied first to the payments
otherwise scheduled to occur the earliest), and the non-cash severance benefits
provided for herein

 

8



--------------------------------------------------------------------------------

  shall thereafter be reduced (such reduction to be applied first to the
benefits otherwise scheduled to occur the earliest). If, as a result of any
reduction required by this Section 6(b)(vii)(A), amounts previously paid to the
Executive exceed the amount to which he or she is entitled, the Executive will
promptly return the excess amount to the Company.

 

  B. All determinations required to be made under this Section 6(vii), including
whether reductions are necessary, shall be made by the accounting firm used by
the Company at the time of such determination (the “Accounting Firm”). The
Accounting Firm shall provide detailed supporting calculations both to the
Company and to the Executive within 15 business days of the receipt of notice
from the Company or the Executive that there has been a termination of his or
her employment, or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company.

 

7. Confidentiality

 

  (a) Provision of Confidential Information; Acknowledgements. During the Term
of this Agreement, in order to assist the Executive with the Executive’s duties,
the Company agrees to provide the Executive with Confidential Information. The
Executive acknowledges and agrees that all Confidential Information is
confidential and a valuable, special and unique asset of the Company that gives
the Company an advantage over its actual and potential, current and future
competitors. The Executive acknowledges and agrees that, as between the
Executive and the Company, the Confidential Information is now, and will at all
times remain, the exclusive property of the Company, and the Executive has no
ownership interest in any Confidential Information.

 

  (b) Non-Disclosure of the Confidential Information. The Executive covenants
and agrees that during the Term and following the termination (for any reason)
of this Agreement, the Executive will keep secret and treat confidentially the
Confidential Information, and will not disclose any Confidential Information to
any person or entity for any purpose other than as directed by the Company in
connection with the business and affairs of the Company nor shall the Executive
use any Confidential Information for any purpose other than as directed by the
Company in connection with the business and affairs of the Company. The
Executive will not copy, reproduce, decompile, or reverse engineer, any
Confidential Information, or remove or transmit by email or other electronic
means Confidential Information from the premises of the Company absent specific
consent. This contractual confidentiality obligation shall be in addition to,
and in no way a limitation of, all such confidentiality obligations as may exist
at law or in equity.

 

9



--------------------------------------------------------------------------------

8. Restrictive Covenants

 

  (a) Non-Competition. During the Term of the Executive’s employment and after
the termination of the Executive’s employment for any reason for the longer of
(x) one year after the date of termination or (y) any period of time after the
date of termination during which such Executive is receiving severance payments
from the Company pursuant to any provision of Section 6(b) of this Agreement,
the Executive agrees that the Executive will not, directly or indirectly, acting
alone or in conjunction with others, or as an employee, consultant or
independent contractor, or as partner, officer, director, shareholder, manager,
member or owner of any interest in or security of, any partnership, corporation,
limited liability company or other business entity, venture or enterprise,
engage or participate, for compensation or without compensation, in any business
which is in competition with the Company as conducted at the time of termination
of the Executive’s employment by the Company, in the geographic locations where
the Company does business; provided, however, that, in the event that clause
(y) above is applicable, then, the Executive may shorten the time period
required by that clause to only one year from the date of the termination of the
Executive’s employment by agreeing in a written instrument delivered to the
Company providing that the Executive irrevocably forfeits any remaining
severance payments that would have been paid by the Company to the Executive
during such remaining period of time but for such forfeiture.

 

  (b) Non-Solicitation of Customers. During the Term of the Executive’s
employment and after the termination of the Executive’s employment for any
reason for the longer of (x) one year after the date of termination or (y) any
period of time after the date of termination during which such Executive is
receiving severance payments from the Company pursuant to any provision of
Section 6(b) of this Agreement, the Executive agrees that the Executive will
not, directly or indirectly, solicit any customer of the Company either to
purchase products or services (customer defined as any person or entity for
which the Company has performed services or sold goods during the Term) or to
reduce or cease business with the Company.

 

  (c) Non-Solicitation of Employees. During the Term of the Executive’s
employment and after the termination of the Executive’s employment for any
reason for the longer of (x) one year after the date of termination or (y) any
period of time after the date of termination during which such Executive is
receiving severance payments from the Company pursuant to any provision of
Section 6(b) of this Agreement, the Executive agrees that the Executive will
not, directly or indirectly, hire or induce or solicit any current employee of
the Company or any person who was an employee of the Company during the final 12
months of the Executive’s employment to terminate the employee’s employment with
the Company or to work for the Executive or any other person or entity.

 

  (d) Non-Disparagement.

(i) During the Term and for five years after the date of termination of the
Executive’s employment, the Executive agrees to refrain from criticizing,
denigrating or speaking adversely of the Company and its operations and the
Executives, and disclosing negative information about the Company and its
operations and the Executives, management, directors, except as required by law.

(ii) During the Term and for five years after the date of termination of the
Executive’s employment, the Company agrees to refrain from criticizing,
denigrating or speaking adversely of the Executive, and disclosing negative
information about the Executive, except as required by law.

 

10



--------------------------------------------------------------------------------

  (e) Reasonableness of Scope. The Executive represents and agrees that the
geographic and time scope of the restrictive covenants set forth in this
Section 8 are necessary and reasonable in order to protect the Company’s
business, goodwill, customer relationships, employees and Confidential
Information. If one or more of the provisions of this Agreement shall for any
reason be held to be excessively broad as to scope, activity or subject matter
so as to be unenforceable at law, such provision(s) shall be construed and
reformed by the appropriate judicial body by limiting and reducing it (or them),
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear.

 

9. Discoveries and Inventions

 

  (a) Assignment of Work Product to the Company. The Executive assigns and
agrees to assign to the Company, without additional compensation, all the
Executive’s right, title, and interest in and to any and all Work Product and
any related or associated intellectual property. For clarity, Work Product does
not have to be subject to or eligible for federal or state patent, copyright or
trademark protection to be subject to this provision. If any such Work Product
is created wholly or in part by the Executive during the Executive’s hours of
actual work for the Company, or with the aid of the Company’s materials,
equipment, or personnel, or at the premises of the Company, or resulted from or
in any way were derived or generated by performance of the Executive’s duties
under this Agreement, or is in any way related to or derived from the services
or products the Company produces or offers, then such creation shall be deemed
conclusively to have occurred in the course of the Executive’s employment. It is
recognized that the Executive will perform the duties assigned to the Executive
at times other than the Executive’s actual working hours and the Company’s
rights hereunder shall not be diminished because the Work Product was created at
such other time.

 

  (b) Cooperation; Grant of License. The Executive agrees to perform all acts
necessary or reasonably requested by the Company to enable the Company to learn
of, understand, protect, obtain and enforce patent or copyright rights to the
Work Product, including but not limited to, making full and immediate disclosure
and description to the Company of the Work Product, and assisting in preparation
and execution of documents required to transfer and convey the Work Product and
to convey to the Company patent, copyright or any other intellectual property
protection in the United States and any foreign jurisdiction. In the event the
Company is unable to secure the signature of the Executive to any document
required to file, prosecute, register or memorialize the assignment of any
patent copyright maskwork, the Executive irrevocably appoints the Chief
Executive Officer of the Company as the Executive’s agent and attorney in fact
to act for and on behalf of and instead of the Executive to take such actions
needed to enforce and obtain the Company’s rights hereunder. To the extent any
of the Executive’s rights, title or interest to the Work Product cannot be
assigned to the Company, the Executive grants and will grant an exclusive, world
wide, transferable, irrevocable, royalty-license (with rights to sublicense
without consent of the Executive) to the Company to exploit fully such Work
Product. These obligations shall continue beyond the termination of this
Agreement and shall be binding upon the Executive’s assigns, executors,
administrators and other legal representatives.

 

11



--------------------------------------------------------------------------------

10. Injunctive Relief

The Executive acknowledges that the Company and its affiliates would be
irreparably damaged in the event any of the restrictions contained in
Sections 7, 8 or 9 were not performed in accordance with their specific terms or
were to be otherwise breached. Therefore, the Company shall be entitled to
specifically enforce the restrictions in Sections 7, 8 or 9, without the
necessity of proving actual damages or posting a bond of any type or size, in
addition to any other remedy to which the Company may be entitled, at law or in
equity, all of which shall be cumulative and not exclusive.

 

11. Arbitration

 

  (a) Subject to Sections 11(b) and 11(d), any dispute, controversy or claim
between the Executive and the Company arising out of or relating to this
Agreement or the Executive’s employment with the Company will be finally settled
by arbitration in Midland, Texas before, and in accordance with the rules for
the resolution of employment disputes then in effect of, the American
Arbitration Association (“AAA”). The arbitration award shall be final and
binding on both parties.

 

  (b) Any arbitration conducted under this Section 11 shall be heard by a single
arbitrator (the “Arbitrator”) selected in accordance with the then-applicable
rules of the AAA. The Arbitrator shall expeditiously (and, if possible, within
90 days after the selection of the Arbitrator) hear and decide all matters
concerning the dispute. Except as expressly provided to the contrary in this
Agreement, the Arbitrator shall have the power to (i) gather such materials,
information, testimony and evidence as he or she deems relevant to the dispute
before him or her (and each party will provide such materials, information,
testimony and evidence requested by the Arbitrator, except to the extent any
information so requested is subject to an attorney-client or other privilege
and, if the information so requested is proprietary or subject to a third party
confidentiality restriction, the Arbitrator shall enter an order providing that
such material will be subject to a confidentiality agreement), and (ii) grant
injunctive relief and enforce specific performance. The decision of the
Arbitrator shall be rendered in writing, be final, non-appealable and binding
upon the disputing parties and the parties agree that judgment upon the award
may be entered by any court of competent jurisdiction; provided that the parties
agree that the Arbitrator and any court enforcing the award of the Arbitrator
shall not have the right or authority to award punitive or exemplary damages to
any disputing party.

 

  (c) Each side shall share equally the cost of the arbitration and bear its own
costs and attorneys’ fees incurred in connection with any arbitration, unless
the Arbitrator determines that compelling reasons exist for allocating all or a
portion of such costs and fees to the other side.

 

  (d) Notwithstanding Section 11(a), an application for emergency or temporary
injunctive relief by either party shall not be subject to arbitration under this
Section; provided, however, that the remainder of any such dispute (beyond the
application for emergency or temporary injunctive relief) shall be subject to
arbitration under this Section.

 

12



--------------------------------------------------------------------------------

  (e) By entering into this Agreement and entering into the arbitration
provisions of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.

 

  (f) Nothing in this Section 11 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining
another party to this Agreement in a litigation initiated by a person or entity
which is not a party to this Agreement.

 

12. Miscellaneous

 

  (a) Notification of Restrictions to Third Parties. The Executive agrees that
the Company may notify any person or entity employing or contracting with the
Executive or evidencing any intention of employing or contracting with the
Executive of the existence and provisions of this Agreement, to the extent such
provisions of Agreement are still in effect as of such time. During the 12 month
period after termination of the Executive’s employment pursuant to Sections
6(a)(i), 6(a)(ii), 6(a)(iii) and 6(a)(iv) (but not any other applicable
termination provisions of this Agreement), if the Executive enters into an
employment consulting, independent contractor, financial or any other
relationship with any third party which is in any way competitive with the
Company, the Executive agrees to provide the Company with written notice of the
Executive’s job or other responsibilities and involvements within five business
days of the Executive’s acceptance of such employment or other relationship (the
“Employment Notice”). The Employment Notice shall include (1) a description of
the duties and responsibilities or other involvements of the proposed position
or relationships, (2) identity of the employer(s) or contracting entity or other
involved parties, and (3) the territory in which the Executive or any other
involved parties will be providing services.

 

  (b) Severability. If any covenant or provision herein is finally adjudicated
to be void or unenforceable in whole or in part, it shall be reformed, or if
reformation is not possible, deleted from the remaining Agreement and shall not
affect or impair the validity of any other covenant or provision of this
Agreement. The Executive hereby agrees that all restrictions in this Agreement
are reasonable and valid and all defenses to the strict enforcement thereof by
the Company are hereby waived by the Executive.

 

  (c) Entire Agreement. This Agreement contains all of the terms, conditions and
agreements of the Parties with respect to the Executive’s employment by the
Company and cancels, supersedes or amends, as applicable, all prior agreements
and understandings between the Parties relating to the Company’s employment and
compensation of the Executive for any period and in any capacity whatsoever.

 

13



--------------------------------------------------------------------------------

  (d) Withholding and other Deductions. The Company shall have the right to
deduct from the Base Salary, other compensation payable to the Executive, and
any other payments, including severance payments, that the Company may make to
the Executive pursuant to the terms hereof, social security taxes and all
federal, state, and municipal taxes and charges as may now be in effect or which
may hereafter be enacted or required as charges on the compensation of the
Executive.

 

  (e) Headings; Interpretation. The section headings hereof are for convenience
only and shall not control or affect the meaning or construction or limit the
scope or intent of any of the provisions of this Agreement. Whenever the context
may require, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa. In addition, as used in this
Agreement, unless otherwise provided to the contrary, (i) all references to
days, months or years shall be deemed references to calendar days, months or
years or (ii) any reference to a “Section” shall be deemed to refer to a section
of this Agreement.

 

  (f) Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered in
person or mailed, first class postage prepaid or delivered by overnight
messenger service, to the Executive at either the office of the Company to which
the Executive is assigned or to his last known home address, and to the Company
addressed to the Secretary of the Company at 508 West Wall, Suite 800, Midland,
Texas 79701 (delivery of such copy being a necessary requirement for the notice,
request, demand or communication to be effective) or to such other address as
the addressee hereunder may designate.

 

  (g) Modification; Waiver. No modification, amendment or waiver of this
Agreement shall be binding upon the Company unless executed in writing on behalf
of the Company by a person designated by the Board to sign such modification,
amendment or waiver. A waiver by any Party of any breach of this Agreement shall
not constitute a waiver of future reoccurrences of such breach, or other
breaches. A waiver by any Party of any terms, conditions, rights or obligations
under this Agreement shall not constitute a waiver of such term, condition,
rights or obligation in the future. No delay or omission by a Party to exercise
any right, power or remedy shall impair or waive any such right, power or
remedy, or be construed as a waiver of any default. No whole or partial exercise
of any right, power or privilege shall preclude any other or further exercise
thereof.

 

  (h) Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the successors and assigns of the Company, but shall not
be assignable by the Executive. The Company may, without the Executive’s
consent, assign this Agreement to any of its affiliates or to a purchaser, or
any of its affiliates, of the stock or assets of the Company.

 

  (i) Applicable Law; Venue. THIS AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN
CONFORMITY WITH THE LAW OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY CONFLICTS
OF LAW PROVISION THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION. VENUE OF ANY LEGAL ACTION ARISING FROM OR RELATING TO THIS
AGREEMENT SHALL BE IN MIDLAND COUNTY, TEXAS.

 

14



--------------------------------------------------------------------------------

  (j) Section 409A. This Agreement is intended to provide payments that are
exempt from or compliant with the provisions of Section 409A of the Internal
Revenue Code (the “Code”) and related regulations and Treasury pronouncements
(“Section 409A”), and the Agreement shall be interpreted accordingly.
Notwithstanding any provision of this Agreement to the contrary, the Parties
agree that any benefit or benefits under this Agreement that the Company
determines are subject to the suspension period under Code Section 409A(a)(2)(B)
shall not be paid or commence until (i) the first business day following such
date that is six months after the Executive’s termination date, or if earlier,
(ii) the Executive’s death.

 

  (k) Survival of Obligations. The Parties expressly agree the provisions of
Sections 6(b)(iv), 6(b)(vii) and 7 through 12 shall survive the termination of
this Agreement.

 

  (l) Knowledge and Legal Representation. THE EXECUTIVE ACKNOWLEDGES THAT THE
EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT, HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY OF THE EXECUTIVE’S CHOOSING TO THE EXTENT THE EXECUTIVE DESIRES
LEGAL ADVICE REGARDING THIS AGREEMENT, AND UNDERSTANDS AND AGREES TO ALL OF THE
PROVISIONS IN THIS AGREEMENT.

 

  (m) Counterparts. This Agreement may be executed in any number of counterparts
(including executed counterparts delivered and exchanged by facsimile
transmission) with the same effect as if the Parties had originally executed the
same document, and all counterparts shall be construed together and shall
constitute the same instrument.

 

  (n) Attorneys’ Fees. In the event of any litigation in relation to this
Agreement, the prevailing Party, in addition to all other sums to which such
Party may be entitled, shall be further entitled to recovery of all costs of
such litigation, including reasonable attorneys’ fees.

[signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have hereunto executed this Agreement on the
dates indicated below.

 

THE EXECUTIVE:   Name:    

 

COMPANY: DAWSON GEOPHYSICAL COMPANY By:     Name:     Title:    

 

16